







FY2021




EXECUTIVE ANNUAL INCENTIVE PLAN




PLAN DOCUMENT










CONFIDENTIAL




















MAY 1, 2020
















[image00006.jpg]





--------------------------------------------------------------------------------




CONTENTS



 Section
Subject
Page
 I.
Definitions
2
 II.
Plan Objectives
3
 III.
Eligibility
3
 IV.
Performance Measurement
3
 V.
Performance Evaluation
4
 VI.
Payouts
4
 VII.
Administration and Other Matters
5





1

--------------------------------------------------------------------------------







I. DEFINITIONS



Following are definitions for words and phrases used in this document.  Unless
the context clearly indicates otherwise, these words and phrases are considered
to be defined terms and appear in this document in italicized print:
base salary   A participant's annualized base salary as of July 1, 2020
(excluding any temporary pay reductions), or the date of hire or promotion into
the plan, if later, adjusted for any amount of time the participant may not be
in the plan for reasons of hire, death, disability, retirement and/or
termination.
business criteria An indicator of financial performance, chosen from the
business criteria listed in Section  4(b)(ii) of the shareholder plan. The
following business criteria are used in this plan:
operating income (corporate) Net revenue less cost of sales, amortization of
intangibles and operating and administrative expenses, calculated consistently
with the Company’s adjusted results reported publicly
revenue  (corporate) Gross annual revenue, net of provision for returns,
cancellations, etc., in a manner consistent with amounts reported for the
Company’s segment and total results
business unit A business or subsidiary of the Company.
Company    John Wiley & Sons, Inc.
Executive Compensation and Development Committee (Committee) The committee of
the Company's Board of Directors responsible for the review and approval of
executive compensation.
financial goal   A targeted level of attainment of a given business criteria. 
For this plan year, financial goals will be set semi-annually.
financial results   Actual achievement of Company financial goals for the plan
year and the business financial results derived therefrom.
funding  The percentage of financial results against financial goals deemed
achieved for the Company, relative to the performance levels set, used to
determine the aggregate amount available for annual incentives to be allocated
to participants under the plan.
objectives    Assignment of strategic and measurable goals and objectives for
each participant for the plan year, made by the President & CEO, and in the case
of the President & CEO, the Committee.  For participants who lead a business
unit, objectives include achievement of business unit financial goals.
participant   An employee of the Company selected to participate in the plan.
payout   Actual gross dollar amount paid to a participant under the plan, if
any, based on achievement of objectives within the context of business funding.
performance levels
threshold   The minimum acceptable level of achievement of a financial goal in
order to earn a payout, expressed as a percentage of target ( e.g., 95% of
target).
target   Achievement of the assigned financial goal-100%.
outstanding   Superior achievement of a financial goal, earning the maximum
payout, expressed as a percentage of target (e.g., 105% of target).




2

--------------------------------------------------------------------------------


personal performance modifier    The assessment of each participant’s objectives
for the plan year, made by the President & CEO, and in the case of the President
& CEO, the Committee, expressed as a percentage between 0 and 200%.  For
participants who lead a business unit, the personal performance modifier will be
based 75% on achievement of financial goals for the plan year.
plan    This FY 2021 Executive Annual Incentive Plan.
plan year  The twelve-month period from May 1, 2020 to April 30, 2021, or a
portion of this period, at the discretion of the Committee.
shareholder plan  The Company’s 2014 Executive Annual Incentive Plan.
target incentive amount   The amount that a participant is eligible to receive
if financial goals are achieved at the target performance level and objectives
are at 100%.
target incentive percent   The percent applied to the participant's base salary
to determine the target incentive amount for this plan.





II. PLAN OBJECTIVES



The plan is intended to provide the officers and other key colleagues of the
Company and of its subsidiaries, affiliates and certain joint venture companies,
upon whose judgement, initiative and efforts the Company depends for its growth
and for the profitable conduct of its business, with additional incentive to
promote the success of the Company.





III. ELIGIBILITY



A participant is selected by the President & CEO and recommended for
participation to the Committee, which has sole discretion for determining
eligibility, from among those colleagues in key management positions deemed able
to make the most significant contributions to the growth and profitability of
the Company.  The President and CEO of the Company is a participant. Designation
of a participant eligible to receive an incentive hereunder for a particular
plan year shall not require designation of such participant eligible to receive
a payout in any subsequent plan year.







IV. PERFORMANCE MEASUREMENT



The plan uses two categories for performance measurement:  Company financial
performance and personal performance.


A.
Financial Performance


1.
The CEO recommends and the Committee adopts, in its sole discretion, financial
goals and performance levels for the Company to be used in the plan year.


2.
Each financial goal is assigned a weight, such that the sum of the weights of
all financial goals equals 100%.







3

--------------------------------------------------------------------------------




B.
Personal Performance

1.
Each participant’s objectives are determined at the beginning of the plan year
by the participant and the President & CEO.  The President & CEO’s objectives
are determined by the President & CEO and the Committee.

2.
Objectives may be revised during the plan year, as appropriate.






V. PERFORMANCE EVALUATION




A.
Financial Performance

1.
Actual financial results achieved by the Company will be determined at the end
of the plan year, by comparing financial results with previously set financial
goals.

2.
In determining the attainment of financial results,

a.
the impact of foreign exchange gains or losses will be excluded.

b.
the impact of any of the events (1) through (9) listed in Section 4(b)(ii) of
the shareholder plan will be excluded from the financial results of any affected
business unit.

3.
Funding


a.
Funding under the plan is determined on a continuum, as follows:

1.
For performance below the threshold level, the funding is zero.

2.
For performance at the threshold level, the funding is 50%.

3.
For performance between the threshold and target levels, the funding is between
50% and 100%, determined on a pro-rata basis.

4.
For performance at the target level, the funding is 100%.

5.
For performance between the target and outstanding levels, the funding is
between 100% and 150%, determined on a pro-rata basis.

6.
For performance at or above the outstanding level, the funding is 150%.

b.
In the case where the Company misses threshold performance for one or both
financial goals, but achieves 80% of the Company’s full-year operating income
target, a minimum funding of 50% will be available for payout under the plan.

B.
Personal Performance

1.
At the end of the plan year, each participant’s performance will be measured by
achievement of his/her objectives, with a personal performance modifier in the
range of 0-200%.  This assessment will be made by the President & CEO, and in
the case of the President & CEO, by the Committee.  The personal performance
modifier is multiplied by the funding to determine payout under the plan.

2.
The Committee approves payouts made to all participants under the plan.



VI. PAYOUTS


A.
Payouts will be made within 90 days after the end of the plan year.



B.
In the event of a participant's death, disability, retirement or leave of
absence prior to the payout for the plan year, the payout, if any, will be
determined by the Committee.  Any such payout will be calculated as noted in
Section V.


C.
A participant must be actively employed by the Company on the date of payout
without having given notice or having been given notice of termination to be
eligible for a payout for the plan year. Exceptions to this provision shall be
made with the approval of the Committee, in its sole discretion.







4

--------------------------------------------------------------------------------




D.
A participant who is hired or promoted into an eligible position during the plan
year may receive a prorated payout as determined by the Committee, in its sole
discretion.



VII. ADMINISTRATION AND OTHER MATTERS


A.
The plan will be administered by the Committee, which shall have authority in
its sole discretion to interpret and administer this plan, including, without
limitation, all questions regarding eligibility and status of any participant,
and no participant shall have any right to receive a payout or payment of any
kind whatsoever, except as determined by the Committee hereunder.



B.
The Company will have no obligation to reserve or otherwise fund in advance any
amount which may become payable under the plan.



C.
In the event that the Company is required to file a restatement of its financial
results due to fraud, gross negligence or intentional misconduct by one or more
employees, and/or material non-compliance with Securities laws, the Company will
require reimbursement of any annual incentive compensation awarded to all
participants in the amount by which such compensation exceeded any lower payment
that would have been made based on the restated financial results, for the
fiscal year in which the restatement was required, to the full extent required
or permitted by law. 



If a participant is directly responsible for or involved in fraud, gross
negligence or intentional misconduct that causes the Company to file a
restatement of its financial results, the Company will require reimbursement of
all annual incentive compensation awarded to such participant, for the fiscal
year in which the restatement was required, to the full extent required or
permitted by law.


The action permitted to be taken by the Company under this section (C) is in
addition to, and not in lieu of, any and all other rights of the Company and/or
the Committee under applicable law and shall apply notwithstanding anything to
the contrary in this plan.


D.
This plan may not be modified or amended except with the approval of the
Committee, in accordance with the provisions of the shareholder plan.



E.
In the event of a conflict between the provisions of this plan and the
provisions of the shareholder plan, the provisions of the shareholder plan shall
apply.


F.
In the event that any provision of this plan shall be considered illegal or
invalid for any reason, such illegality and invalidity shall not affect the
remaining provisions of the plan, but shall be fully severable, and the plan
shall be construed and enforced as if such illegal or invalid provision had
never been contained therein.







5

--------------------------------------------------------------------------------



